            Case 1:20-cr-00078-AT Document 101 Filed 04/14/20 Page 1 of 2


                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                               DOC #: __________________
                                                                        DATE FILED: _4/14/2020____
                -against-
                                                                                 20 Cr. 78-10 (AT)
ELIJAH BURT,
                                                                                      ORDER
                                  Defendant.
ANALISA TORRES, District Judge:

        Defendant, Elijah Burt, is detained at the Metropolitan Correctional Center, see Def. Letter
at 2, ECF No. 90, awaiting trial on one count of racketeering conspiracy, in violation of 18 U.S.C.
§ 1962; and one count of aiding and abetting an assault with a dangerous weapon in aid of
racketeering, in violation of 18 U.S.C. §§ 1959(a)(3) and 2. See Indictment, ECF No. 1. Now
before the Court is Defendant’s application for temporary release on bail pursuant to 18 U.S.C.
§ 3142(i), based on: (1) the health risks posed by COVID-19, and (2) Sixth Amendment access to
counsel. See generally Def. Letter.

        The Court has authority to grant Defendant temporary release pursuant to § 3142(i), which
provides that a court “may . . . permit the temporary release of the person, in the custody of a
United States marshal or another appropriate person, to the extent that the judicial officer
determines such release to be necessary for preparation of the person’s defense or for another
compelling reason.” 18 U.S.C. § 3142(i). A court must, however, “balance the reasons advanced
for such release against the risks that were previously identified and resulted in an order of
detention. In turn, whether temporary release under § 3142(i) is proper requires the individualized
analysis of the facts of each case.” United States v. Chambers, 20 Cr. 135, 2020 WL 1530746, at
*1 (S.D.N.Y. Mar. 31, 2020) (internal quotation marks and citation omitted).

        In reviewing Defendant’s application, the Court has considered the factors under § 3142(g),
which are: (1) “the nature and circumstances of the offense charged, including whether the offense
is a crime of violence . . . or involves . . . a . . . firearm”; (2) “the weight of the evidence against the
person”; (3) the history and characteristics of the person”; and (4) “the nature and seriousness of
the danger to any person or the community that would be posed by the person’s release.” 18
U.S.C. § 3142(g).

        The Court concludes that release is not appropriate, due to the dangerousness of the
Defendant, who is alleged to have participated in the beating and slashing of a rival gang member,
as well as armed robberies. Gov’t Letter at 4, 6, ECF No. 92; see also id. at 4–6 (summarizing
surveillance video evidence showing an individual, alleged to be Defendant, repeatedly kicking the
victim in the head). Moreover, Defendant, who is 22 years old, does not suffer from any apparent
medical conditions designated as high risk factors for COVID-19. See id. at 7–8. Last,
Defendant’s request for release is not compelled under the Sixth Amendment; with trial scheduled
for nine months from now, this case is distinguishable from other instances in which an imminent
evidentiary hearing may support a defendant’s temporary release. See, e.g., United States v.
           Case 1:20-cr-00078-AT Document 101 Filed 04/14/20 Page 2 of 2



Stephens, 15 Cr. 95, 2020 WL 1295155, at *3 (S.D.N.Y. Mar. 19, 2020) (concluding that
temporary release was justified in part to enable the defendant to prepare for an evidentiary hearing
only six days away).

       Accordingly, Defendant’s application for temporary release is DENIED. The Clerk of
Court is directed to terminate the motion at ECF No. 90.

       SO ORDERED.

Dated: April 14, 2020
       New York, New York




                                                   2
